Title: From Thomas Boylston Adams to John Quincy Adams, 27 March 1810
From: Adams, Thomas Boylston
To: Adams, John Quincy



My dear Brother
Quincy 27th: March 1810.

I have had frequent opportunities to address you, by letters of recommendation for Gentlemen who are embarking for Russia, and who make it a point of importance to be introduced to you. In general, I have had the leisure and inclination to comply with the solicitations of Gentlemen who have besought this favour; but it has not always been in my power to comp gratify their wishes. A few days since, Mr Benjamin Harrod of Newburyport, a cousin of my Wife, and who is Captain of the Ship in which he has sailed for St. Petersburg, came out to see us & to take our commands for our friends in Russia. I have furnished him with a small box of Merchandize, which was purchased at the request of Mrs: Adams (your Wife & my Sister) and which I hope will reach her in safety; but although my wife and my Mother found time to write by this conveyance, I did not. It is fortunately in my power to supply by a single letter, the recommendation of two Gentlemen, who by kindred and by marriage are allied to the family of my wife. Mr: Henry DeWolf, of Bristol in the State of Rode Island, who married the eldest daughter of Mr John Marston, is about to embark for St Petersburg, in a few days, and has politely offered to take letters. I have but little personal acquaintance with this Gentleman but relying on the strength of Mr: Marston’s recommendation, I do not hesitate to mention him to you as highly worthy of your attention and civility.
The intercourse with Russia is rapidly increasing, in consequence of the almost total interdict on Commerce in other parts of Europe. The seizure of English merchandize in the dominions of Denmark, imported under licences and forged papers and in Vessells bearing the flagg of the United States, has produced some good effects here, and in addition to the evidence afforded of other illicit commerce carried on in various other places, for the truth of which we have the official correspondence of our Consuls abroad, forms such a mass of proof, that the condemnation of our Vessells is no longer a mystery. We are waiting, with anxiety to hear from you directly from St Petersburg, the letter of Mrs: Adams of the 28th October, being the only one which has reached us from thence.
I have endeavoured to keep your file of the Patriot in readiness to transmit by every opportunity. That paper goes on and prospers and has already become an important auxiliary to the Republican interest. Both parties are at present animated with uncommon ardor in the electioneering contest, and both profess to be equally sanguine in their calculations of success. Since the result in New Hampshire, which has restored Langdon to the Chair, the hopes of the Junta are something diminished, they continue however to talk with confidence and to keep up the Spirits of the party, Policies of Insurance are effected at some of the Offices at the rate of three to one, in favour of Gore & Co—I feel pretty confident that Gerry & Gray will prevail by something of a majority, but it is impossible to predict with accuracy in popular Elections. Next Monday will decide the great struggle, which I believe has seldom been surpassed in accrimony of management. The Republicans have had to contend against all the virulence of the British faction, who have supported the conduct of Mr: Jackson in opposition to our National Government, and even outstriped the justification of the British Government itself. When you receive the Newspapers of the period of Jackson’s dismission you will find food for merriment, and particularly in what was called an Analysis of the correspondence &ca: I presume that our friend Shaw has sent you that most learned work in a pamphlet. A few days since news arrived at Washington and was speedily transmitted to Boston, of the disavowal by his own Government, of Mr: Jackson, and an intimation that he would be forthwith recalled and a new Minister sent in his stead; at present the whole squabble is about the truth or fallacy or these representations. Mr: Pinkney in London has written a private letter to the Secretary of State, from which these facts and inferences are drawn; but you can scarcely conceive the fuss that this Intelligence has raised; let it be true or false however it has done the business for which it was calculated, and all the contradictions of it will have no tendency to counteract it. I do not myself see the great importance of the news, and possibly more weight is attached to it by the political parties here from the circumstance of its arrival about the period of an Election, than for any other reason.
The Patriotic spirit of our State Legislature held out of a piece with the publication under that title, which contained the history of their immediate predecessors opposition to the Embargo. This year they took the foreign relations of the Union into their wise consideration, and boldly pronounced the President of the U. S. totally in the wrong upon the affair with Jackson. Congress by a large majority and several State Legislatures had passed Resolves justifying and applauding the conduct of the President in this particular, which is assigned as one reason by our Legislature, why they have taken leave to adopt Resolutions most pointedly opposite. There has been during the present year no hesitation, no timidity, and no wavering in the measures of the Majority; they have gone for the whole or none, and it is not improbable that this desperation may win the game against odds. Their confidence and effrontery may possibly prevent many voters deserting them at this time of need, but their violence will ultimately defeat itself.
From the seat of Government you will receive better information of the proceedings in Congress than I can furnish. Mrs: Johnson, who writes now and then to your Mother gives us all the anecdote we possess of the state of Society there. By the way, I will mention a fact which will give you pleasure to learn, which is, that the Supreme Court of the US. have confirmed the Judgment of the Court below on all points, in favour of the Yazoo claims. Mr: Peck tells me further that your labour secured that cause, at the argument of the preceding term.
Your Lectures have issued from the Press in a decent garb, as you will see when you receive the set, which I have sent you, by Captain Harrod. I have not yet been able to procure the fifty copies you reserved, but shall do it speedily. I have read the principal number with inexpressible delight, but the opinions of other people have not reached my ears. You have not yet passed the ordeal of Reviewers—Alas! Food for spleen, is as common as the air. But for the Vipers of envy and the fiends of malignity, there is a Book, written by their enemy; if they fasten upon it too eagerly, it will assuredly be converted into a file. This thought consoles me for all the anticipation of the publick judgment.
Our dear parents have enjoyed a good measure of health, through the winter, and are at present tolerably well, though my Mother has a severe cold. I have been afflicted with an oppression of the lungs, ever since my journey to Barnstable in the Autumn, in consequence of a cold I took in going down; and during the severity of the winter-weather, I was quite an invalid; I hope the return of warm weather will enable me to shake it off.
Your Boys are quite well and desire to be most affectionately remembered, they grow fast in stature and in knowledge; you would be surprized at the rapid proficiency which John has made in reading. I hope ere long to put in execution a plan which I have in contemplation, that will make your Sons members of my family. Should this event take place, I shall feel a pleasure in announcing it to you and your wife. Present her and Miss Catherine the best love of myself and my wife. The friends of Miss Johnson in Boston are eager to hear of her news. Eliza, as Mr Allen Otis wrote from Washington, has discarded the Priest and taken to the Pope. They had a splendid wedding as we learn, at which the President and his Lady assisted.
Remember me kindly to William; we have not heard very lately from Lebanon, but at the last dates, all were well, and had received Letters from William. To Messrs: Everett, Gray & Smith I have the pleasure to tender my best regards. We are very solicitous to hear, how you were received and how you find the Residence at St Petersburg.
With the truest attachment, I am / your Brother.
